    Case: 1:18-cv-06249 Document #: 61 Filed: 09/24/20 Page 1 of 12 PageID #:494




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

SAMUEL OGUNLEYE (#M-53194),                     )
                                                )
                        Plaintiff,              )
                                                )               Case No. 18 C 6249
                v.                              )
                                                )               Judge Jorge L. Alonso
Deputy J. BEDOLLA, et al.,                      )
                                                )
                        Defendants.             )



                           MEMORANDUM OPINION AND ORDER

        Plaintiff Samuel Ogunleye, a Sheridan Correctional Center inmate, filed this 42 U.S.C. §

1983 civil rights action against Cook County Jail correctional officers Bedolla, Hurtado, Prado, and

Walker for failing to protect him from harm from a fellow detainee and against Cook County Jail

Lieutenant Blanchard and Sergeant Crawford for objectively unreasonable conduct in the delay in

medical care he received for his injuries. Currently before the Court is Defendants’ motion for

summary judgment (Dkt. 46). Plaintiff has responded to the motion (Dkt. 58). For the following

reasons, the Court grants the motion as to Defendants Bedolla, Prado, Walker, Blanchard, and

Crawford and denies the motion as to Defendant Hurtado.

                             SUMMARY JUDGMENT STANDARD

Federal Rule of Civil Procedure 56

        Summary judgment is appropriate “if the movant shows that there is no genuine dispute as

to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a); Jajeh v. County of Cook, 678 F.3d 560, 566 (7th Cir. 2012). To establish that a material fact

is undisputed, a party “must support the assertion by . . . citing to particular parts of materials in the
    Case: 1:18-cv-06249 Document #: 61 Filed: 09/24/20 Page 2 of 12 PageID #:495




record, including depositions, documents, electronically stored information, affidavits or

declarations, . . . admissions, interrogatory answers, or other materials.” Rule 56(c)(1)(A).

        Once the party moving for summary judgment demonstrates the absence of a disputed issue

of material fact, “the burden shifts to the non-moving party to provide evidence of specific facts

creating a genuine dispute.” Carroll v. Lynch, 698 F.3d 561, 564 (7th Cir. 2012). The non-movant

must go beyond the allegations of his complaint and “set forth specific facts showing that there is

a genuine issue for trial.” Hannemann v. Southern Door County School Dist., 673 F.3d 746, 751

(7th Cir. 2012). “[T]he mere existence of some alleged factual dispute between the parties will not

defeat an otherwise properly supported motion for summary judgment,” and “[w]here the record

taken as a whole could not lead a rational trier of fact to find for the nonmoving party, there is no

‘genuine issue for trial.’” Scott v. Harris, 550 U.S. 372, 380 (2007) (citations omitted) (emphasis

in original).

        When considering a summary judgment motion, courts “construe all facts and draw all

reasonable inferences in favor of the nonmoving party.” Van den Bosch v. Raemisch, 658 F.3d 778,

785 (7th Cir. 2011). Courts may not weigh conflicting evidence or make credibility determinations,

Omnicare, Inc. v. UnitedHealth Grp., Inc., 629 F.3d 697, 704 (7th Cir. 2011), and must consider

only competent evidence, i.e., evidence that would be admissible at trial. Gunville v. Walker, 583

F.3d 979, 985 (7th Cir. 2009).

N.D. Ill. Local Rule 56.1

        In addition to Federal Rule of Civil Procedure 56, this Court’s local rules require a party

moving for summary judgment to submit a Statement of Material Facts “consist[ing] of short

numbered paragraphs, including within each paragraph specific references to the affidavits, parts


                                                 2
    Case: 1:18-cv-06249 Document #: 61 Filed: 09/24/20 Page 3 of 12 PageID #:496




of the record, and other supporting materials.” N.D. Ill. Local Rule 56.1(a). Under the local rules,

the non-movant must respond “to each numbered paragraph in the moving party’s statement,

including, in the case of any disagreement, specific references to the affidavits [and other] parts of

the record.” Local Rule 56.1(b)(3)(A)-(B). If the non-movant seeks to present its own facts, it must

submit “a statement, consisting of short numbered paragraphs, of any additional facts that require

the denial of summary judgment.” Local Rule 56.1(b)(3)(C). The Court’s local rules further state:

“All material facts set forth in the statement required of the moving party [or the statement

submitted by the non-moving party] will be deemed to be admitted unless controverted by the

statement of the opposing party.” Local Rule 56.1(b)(3)(C) and (a)(3).

        In this case, Defendants submitted a Statement of Material Facts (“SOF”) in accordance

with Local Rule 56.1(a). (Dkt. 48.) The factual assertions therein cite to the record and are largely

supported by the cited materials. (Id.) Plaintiff responded to Defendants’ Rule 56.1 Statement

(Dkt. 58), pursuant to the Rule 56.2 Notice to Pro Se Litigants sent to him by Defendants (Dkt. 49).

        Defendants argue in their reply (Dkt. 59) that Plaintiff forfeited any argument countering

their motion because he did not respond to the motion and memorandum filed; however, the Court

construes Plaintiff’s response to Defendants’ Local Rule 56.1 statement, which properly cites to the

record in order to establish disputed statements of fact as his response to the motion. The Court

accepts the facts in Defendants’ Local Rule 56.1(a)(3) statement—modified when necessary where

the statement inaccurately characterizes the cited material—and Plaintiff’s’ factual assertions about

which he could properly testify at trial, and then determines whether, on those facts, Defendants are

entitled to summary judgment. With these standards in mind, the Court turns to the facts of this

case.


                                                  3
    Case: 1:18-cv-06249 Document #: 61 Filed: 09/24/20 Page 4 of 12 PageID #:497




                                              FACTS

       Plaintiff, Samuel Ogunleye (“Ogunleye”), is a resident of Sheridan, Illinois and is currently

an inmate at Sheridan Correctional Center. On January 19, 2017, and at all relevant times herein,

Ogunleye was a pretrial detainee at the Cook County Department of Corrections. (Dkt. 48, Def.

SOF, ¶ 1). On January 19, 2017, and at all relevant times herein, Defendant Blanchard was

employed by the Sheriff of Cook County as a lieutenant at the Cook County Department of

Corrections. (Id., at ¶ 2). On January 19, 2017, and at all relevant times herein, Defendant Crawford

was employed by the Sheriff of Cook County as a sergeant at the Cook County Department of

Corrections. (Id., at ¶ 3). On January 19, 2017, and at all relevant times herein, Defendant Walker

was employed by the Sheriff of Cook County as a correctional officer at the Cook County

Department of Corrections. (Id., at ¶ 4). On January 19, 2017, and at all relevant times herein,

Defendant Prado was employed by the Sheriff of Cook County as a correctional officer at the Cook

County Department of Corrections. (Id., at ¶ 5). On January 19, 2017, and at all relevant times

herein, Defendant Bedolla was employed by the Sheriff of Cook County as a correctional officer at

the Cook County Department of Corrections. (Id., at ¶ 6). On January 19, 2017, and at all relevant

times herein, Defendant Hurtado was employed by the Sheriff of Cook County as a correctional

officer at the Cook County Department of Corrections. (Id., at ¶ 7).

       Plaintiff filed suit in this case on September 13, 2018, while he was incarcerated in the Cook

County Department of Corrections. (Id., at ¶ 11). On January 19, 2017, Ogunleye was a detainee

in Cook County Jail, residing in Division 11. (Id., at ¶¶ 12-13). On January 19, 2017, Plaintiff was

being transported from the Cook County Criminal Court Building, back to Division 11 and was

involved in a fight with fellow detainees Stephen Smith and Marcus King. (Id., at ¶¶ 14-16).


                                                 4
    Case: 1:18-cv-06249 Document #: 61 Filed: 09/24/20 Page 5 of 12 PageID #:498




Correctional officers broke up the altercation. (Id., at ¶ 17). After the fight, Plaintiff was transported

via van along with other detainees, including Stephen Smith and another pre-trial detainee Harvey

Pitts, to Cermak Health Services. (Id., at ¶ 19 and ¶ 21). Defendant Correctional Officers Hurtado,

Bedolla, and Prado transported the prisoners to Cermak. (Id., at ¶ 22). All detainees, including

Ogunleye, Smith, and Pitts, were handcuffed the entire van ride until they arrived at Cermak Health

Services. (Id., at ¶ 23).

        During the van ride to Cermak, Plaintiff had a conversation with detainee Pitts where Pitts

asked him where he was from, and when Plaintiff asked him why he wanted to know, Pitts

responded by telling him “you’ll figure that out when we get off the bus.” (Id., at ¶ 24). None of

Defendants Prado, Bedolla, Hurtado, or Walker witnessed or overheard this conversation between

Plaintiff and Harvey Pitts. (Id., at ¶¶ 25-28). However, when Plaintiff exited the van, he told Officer

Hurtado to watch Inmate Pitts. (Id., at ¶ 29). Plaintiff testified in his deposition that he told

Defendant Hurtado that Pitts had initiated the conversation, that he believed he was in trouble, that

Pitts was aggressive, and that Pitts was trying to intimidate him. (Dkt. 58, Pl. Resp. ¶ 29, and Dkt.

48, Def. SOF, Ex. H, pp. 41-43.) Defendant Hurtado’s response to Plaintiff’s concerns was “Don’t

worry about it. I got you. We got you.” (Id.) No other officer was present or could hear the alleged

conversation between Plaintiff and Hurtado. (Id., at ¶ 30).

        Upon arrival at Cermak Health Services, the detainees and correctional officers stopped

prior to entering the Cermak staging area to remove the detainee’s handcuffs and restrain the

detainees with Cermak restraints. (Id., at ¶ 33).       While correctional officers were switching the

handcuffs, detainee Pitts attacked Plaintiff and punched him in the face. (Id., at ¶ 34). Correctional

officers immediately broke up this fight. (Id., at ¶ 35).


                                                    5
    Case: 1:18-cv-06249 Document #: 61 Filed: 09/24/20 Page 6 of 12 PageID #:499




        After correctional officers broke up the fight, officers escorted Plaintiff into the Cermak

staging area where he was handcuffed and shackled to a bench per standard procedure. (Id., at ¶

38). Neither Defendant Lieutenant Blanchard nor Defendant Sergeant Crawford restrained Plaintiff

to the bench, nor did they order any other correctional officer to restrain Plaintiff to the bench. (Id.,

at ¶ 39).

        Correctional officers at the Cook County Department of Corrections are responsible for,

among other things, movement and security of pretrial detainees. (Id., at ¶ 40). Correctional officers

are not responsible for medical treatment for pretrial detainees at Cook County Jail. (Id., at ¶ 41).

Once a detainee is brought to Cermak Health Services by correctional officers, the medical

personnel at Cermak Health Services are responsible for determining when an inmate is seen by a

medical provider. (Id., at ¶ 42). Plaintiff waited approximately one hour in the Cermak Health

Services staging area before he was seen by a medical provider. (Id., at ¶ 43).

                                           DISCUSSSION

        In its order conducting an initial review of Plaintiff’s amended complaint, the Court allowed

him to proceed with two claims: (1) Defendants Bedolla, Hurtado, Prado and Walker acted

unreasonably in failing to protect him from harm at the hands of fellow detainee Pitts, and (2)

Defendants Crawford and Blanchard acted unreasonably in delaying Plaintiff’s access to medical

treatment for his resulting injuries. (Dkt. 11, Order of 12/17/18.) The Court will deal with each

claim, in turn.

        I.        Failure to Protect.

        Because Plaintiff is a pretrial detainee, his failure to protect claim arises under the

substantive component of the Fourteenth Amendment’s Due Process Clause. See Fisher v. Lovejoy,


                                                   6
    Case: 1:18-cv-06249 Document #: 61 Filed: 09/24/20 Page 7 of 12 PageID #:500




414 F.3d 659, 661 (7th Cir. 2005). The Seventh Circuit has clarified that Kingsley v. Hendrickson,

135 S. Ct. 2466 (2015), which applied an objective reasonableness standard to a pretrial detainee’s

claim of excessive force by correctional officers, applies to all constitutional claims brought by

pretrial detainees, including failure to protect claims. Miranda v. Cty. of Lake, 900 F.3d 335, 353-

54 (7th Cir. 2018) (citing Castro v. Cty. of Los Angeles, 833 F.3d 1060, 1070 (9th Cir. 2016)

(applying Kingsley to Fourteenth Amendment failure-to-protect claims brought by pretrial

detainees)).

        Jail “officials have a duty to protect inmates from violent assaults by other inmates.” Rice

ex rel. Rice v. Corr. Med. Serv., 675 F.3d 650, 669 (7th Cir. 2012). “They incur liability for the

breach of that duty when they were aware of a substantial risk of serious injury to an inmate but

nevertheless failed to take appropriate steps to protect him from a known danger.” Id. (internal

quotation marks omitted).

        To establish a Fourteenth Amendment claim against a correctional officer under this

standard, Plaintiff must allege facts suggesting that: (1) “[t]he defendant made an intentional

decision with respect to the conditions under which the plaintiff was confined;” (2) “[t]hose

conditions put the plaintiff at substantial risk of suffering serious harm;” (3) the defendant’s conduct

was objectively unreasonable (i.e., the officer “did not take reasonable available measures to abate

that risk, even though a reasonable officer in the circumstances would have appreciated the high

degree of risk involved—making the consequences of the defendant’s conduct obvious”); and (4)

[b]y not taking such measures, the defendant caused the plaintiff’s injuries.” Castro, 833 F.3d at

1071.




                                                   7
    Case: 1:18-cv-06249 Document #: 61 Filed: 09/24/20 Page 8 of 12 PageID #:501




       A constitutional violation, however, does not occur “every time an inmate gets attacked by

another inmate.” Dale v. Poston, 548 F.3d 563, 569 (7th Cir. 2008). Correctional facilities, “after

all, are dangerous places often full of people who have demonstrated aggression.” Id. Thus,

“negligence” by correctional officials “is not enough.” Smith v. Sangamon Cty. Sheriff’s Dep’t, 715

F.3d 188, 191 (7th Cir. 2014) (citations omitted); see also Miranda, 900 F.3d at 353 (“[I]t will not

be enough to show negligence or gross negligence.”) (citations omitted).

       The record establishes that Plaintiff was involved in two altercations with fellow detainees

on January 19, 2017. With regard to the first one, no Defendant had prior knowledge of the first

incident, the fight was broken up right away, and Plaintiff suffered no injury due to the altercation.

Thus, there is no evidence supporting failure to protect as to the first incident.

       As to the second incident occurring on January 19, 2017, the record establishes that none of

Defendants Bedolla, Prado, and Walker were aware that Plaintiff was in fear for his safety. They

did not hear the conversation with detainee Pitts on the transport van and had no prior information

about a possible problem between Plaintiff and Pitts. However, Plaintiff had a conversation with

Defendant Hurtado in which he expressed concern regarding detainee Pitts being aggressive,

intimidating, and that he believed he was in trouble. Accordingly, Defendant Hurtado was on notice

that Plaintiff was concerned about his physical safety, and Plaintiff was involved in an altercation

with Pitts immediately after.

       The record is then silent as to what, if anything, Defendant Hurtado did to protect Plaintiff,

in light of his fear. Based on the evidence in the record, the Court finds that questions of fact remain

as to whether Defendant Hurtado’s conduct was objectively reasonable. Objective reasonableness

“is a legal determination rather than a pure question of fact for the jury to decide.” Dockery v.


                                                   8
    Case: 1:18-cv-06249 Document #: 61 Filed: 09/24/20 Page 9 of 12 PageID #:502




Blackburn, 911 F.3d 458, 464 (7th Cir. 2018); see Bell v. Irwin, 321 F.3d 637, 640 (7th Cir. 2003)

(collecting cases). Consequently, on Plaintiff’s failure to protect claim, the Court grants summary

judgment as to Defendants Bedolla, Walker, and Prado, but denies summary judgment as to

Defendant Hurtado.

        II.     Qualified Immunity

        In light of the fact that the Court has denied summary judgment to Defendant Hurtado based

on the fact that the record is silent as to what, if anything, he did in response to Plaintiff’s concerns

for his safety after his conversation with detainee Pitts, the Court must address Defendant’s

argument that he is entitled to qualified immunity. “Qualified immunity shields government

officials from liability under Section 1983 ‘for actions taken while performing discretionary

functions, unless their conduct violates clearly established statutory or constitutional rights of which

a reasonable person would have known.’” Gruenberg v. Gempeler, 697 F.3d 573, 578 (7th Cir.

2012) (citation omitted).      Courts must “consider whether the alleged facts demonstrate a

constitutional violation, and whether the constitutional right was clearly established.” Id. (citing

Pearson v. Callahan, 555 U.S. 223, 232 (2009)).            “For a constitutional right to be clearly

established, its contours must be sufficiently clear that a reasonable official would understand that

what he is doing violates that right.” Gruenberg, 697 F.3d at 578 (quoting Estate of Escobedo v.

Bender, 600 F.3d 770, 779 (7th Cir. 2010)).

        Defendants argue that they had no reason to know that Plaintiff was in fear for his safety.

However, their argument minimizes and somewhat misconstrues the conversation between Plaintiff

and Defendant Hurtado. Defendants contend that Plaintiff merely told Defendant Hurtado to

“watch him,” referring to Pitts, but the record, viewed from Plaintiff’s point of view, establishes


                                                   9
   Case: 1:18-cv-06249 Document #: 61 Filed: 09/24/20 Page 10 of 12 PageID #:503




that Plaintiff also told Hurtado that Pitts was aggressive and that he felt intimidated. The law was

clear at the time that if an officer was on notice of a substantial risk of serious harm and failed to

take appropriate steps to protect the inmate then his actions (or inactions) violated the constitution.

Rice ex rel. Rice, 675 F.3d at 669. As stated above, the record provided by Defendants is silent as

to what, if anything, Defendant Hurtado did in response to the threat reported by Plaintiff. Because

the law was clear at the time and the record is incomplete, the Court cannot find that Defendant

Hurtado is entitled to qualified immunity.

       III.    Delay in Medical Care

       Plaintiff was also allowed to proceed on a claim that Defendants Blanchard and Crawford

unreasonably delayed his access to medical care after the altercation with detainee Pitts. To

establish that medical care violates the Fourteenth Amendment, a detainee must show that (1) he

suffered from an objectively serious medical condition, see Greeno v. Daley, 414 F.3d 645, 653

(7th Cir. 2005), and (2) jail personnel “purposefully, knowingly, or perhaps even recklessly”

disregarded a serious risk to his health or safety when treating the condition. Miranda, 900 F.3d

335 at 353-542. Negligence or even gross negligence is not enough. Id. Instead, a defendant’s

conduct must be objectively unreasonable, which means that the conduct must be “more than

negligence . . . something akin to reckless disregard[.]” Id.

       Defendants do not address the question of whether Plaintiff suffered from an objectively

serious medical condition, but the record establishes that Plaintiff suffered a broken jaw due to the

altercation with detainee Pitts. (Dkt. 48, Ex. H, p. 67.) Thus, the record establishes that Plaintiff

suffered from an objectively serious medical condition. See Conley v. Birch, 796 F.3d 742, 747

(7th Cir. 2015) (describing potentially fractured hand as an “objectively serious medical condition”)


                                                  10
   Case: 1:18-cv-06249 Document #: 61 Filed: 09/24/20 Page 11 of 12 PageID #:504




(citation and quotation marks omitted); Pyles, 771 F.3d at 409. An untrained person also likely

would have known that delaying treatment for a disfigured and potentially fractured jaw could lead

to severe pain or medical complications. See McGowan v. Hulick, 612 F.3d 636, 640-41 (7th Cir.

2010) (citations omitted); Grieveson v. Anderson, 538 F.3d 763, 778-80 (7th Cir. 2008).

       However, the record establishes, and Plaintiff admits, that immediately after the fight he

was taken to the staging area where he was handcuffed and shackled to a bench to await treatment.

Neither Crawford, nor Blanchard were involved in handcuffing him to the bench. He waited an

hour to be treated by medical personnel. Once at Cermak, medical personnel are responsible for

determining when an inmate is seen by medical personnel. Section 1983 creates a cause of action

based on personal liability and predicated on fault, so, to be held liable, an individual must have

caused or participated in a constitutional deprivation. Kuhn v. Goodlow, 678 F.3d 552, 556 (7th

Cir. 2012); Pepper v. Vill. of Oak Park, 430 F.3d 809, 810 (7th Cir. 2005). Both Defendants

Crawford and Blanchard are correctional personnel, and the record establishes that they escorted

Plaintiff to Cermak after the altercation. They did not handcuff him to the bench and they had no

involvement in when he saw medical personnel. As such, there is no question of fact that they were

not involved in any delay in treatment suffered by Plaintiff.

       Additionally, even if there were evidence that Crawford and Blanchard were involved in the

one-hour delay in treatment, under the facts of the case and prevailing case law, Defendants would

be entitled to summary judgment. See Langston v. Peters, 100 F.3d 1235, 1240 (7th Cir. 1996);

Baldwin v. Dart, No. 15 C 2478, 2015 WL 1639604, at *2 (N.D. Ill. Apr. 10, 2015) (dismissing

inmate’s claim regarding waiting from afternoon to following morning for treatment for injured

back, observing that, “[i]ndeed, the common experience of humankind who have had occasion to


                                                 11
   Case: 1:18-cv-06249 Document #: 61 Filed: 09/24/20 Page 12 of 12 PageID #:505




call on hospital resources these days might well support the taking of judicial notice that if Baldwin

had been free to seek care from a private medical provider he might very well have waited a similar

amount of time or longer for appropriate medical attention, or at the emergency room, than Baldwin

experienced at the County Jail and Cermak”). A one-hour wait is not unreasonable for treatment

for a broken jaw, and Plaintiff cannot meet the standard established under Miranda to establish a

violation of his right to objectively reasonable medical care. Thus, the Court grants Defendants

Crawford and Blanchard summary judgment on Plaintiff’s claim of objectively unreasonable

medical care for broken jaw.

                                          CONCLUSION

       For the reasons stated above, Defendants’ motion for summary judgment [46] is granted in

part and denied in part. The motion is granted as to Defendants Bedolla, Prado, Walker, Blanchard,

and Crawford, and they are dismissed as Defendants. It is denied as to Defendant Hurtado. The

Court will set a status hearing in a separate order.



SO ORDERED.                                            ENTERED: September 24, 2020




                                                       _________________________________
                                                       JORGE L. ALONSO
                                                       United States District Judge




                                                  12
